DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 28-30 are directed to an invention non-elected without traverse.  Accordingly, claims 28-30 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
NIESSNER et al., the closest prior art of record, fails to teach comprising the steps of: a) production of the graft copolymer B comprising emulsion polymerization of the graft shell B2 in the presence of the at least one graft base B1, where the graft copolymer B is obtained in the form of a latex L; b) precipitation of the latex L of the at least one graft copolymer B after emulsion polymerization via addition of at least one precipitation solution F comprising at least one salt and/or at least one acid, where a precipitation solution F1 and a portion of the latex L1 are mixed in a first container H1 at a temperature T1 in the range from 30 to 80oC, and the mixture of latex L1 and precipitation solution F1 is passed into at least two further containers H2 and H3 with temperatures T2 and T3 in the range from 60 to 130oC; c) mechanical dewatering of the precipitated graft copolymer B from step b), where an extracted serum S and a graft copolymer B are obtained, where the residual moisture content of the graft copolymer B is less than or equal to 25% by weight. 

NIESSNER teaches thermoplastic ABS molding compounds comprising a graft copolymer B constructed from: B1: 40 to 85 wt%, based on the solids content if the graft copolymer B, of a graft substrate (B1) obtainable by (a) polymerizing: (B11): 10.5 to 24.5 wt%, based on the graft substrate B1, of at least one vinyl aromatic, in particular styrene, and (B12): 75.5 to 89.5 wt%, based on the graft substrate B1, of at least one diene, in particular butadiene, where (B11) and (B12) sum to 100 wt% (Abstract; [0012-0017]). However, NIESSNER is silent to steps a) to c) as claimed. Therefore, NIESSNER fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763